                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

TONY WILKINS,

             Plaintiff,

v.                                     CIVIL ACTION NO. 1:18-00943

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

             Defendant.


                     MEMORANDUM OPINION AND ORDER

        By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendations regarding disposition, pursuant to

28 U.S.C. § 636(b)(1)(B).    Magistrate Judge Eifert submitted to

the court her Proposed Findings and Recommendation (“PF&R”) on

April 25, 2019, in which she recommended that the district court

deny plaintiff’s request for judgment on the pleadings; grant

the Commissioner’s request to affirm the final decision; affirm

the final decision of the Commissioner; and dismiss and remove

this case from the court’s docket.

        In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to the magistrate judge’s

PF&R.    The failure of any party to file such objections
constitutes a waiver of such party’s right to a de novo review

by this court.   See Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).

     Neither party has filed any objections to the magistrate

judge’s PF&R within the required time period.              Accordingly, the

court adopts the factual and legal analysis contained within the

PF&R as follows:

     1. Plaintiff’s request for judgment on the pleadings is

         DENIED, (ECF No. 7);

     2. Commissioner’s request to affirm the final decision is

         GRANTED, (ECF No. 11);

     3. The final decision of the Commissioner is AFFIRMED; and

     4. The Clerk is directed to DISMISS this action from the

         docket of the Court.

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record.

     It is SO ORDERED this 14th day of August, 2019.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge
